DETAILED ACTION
1.	Applicant amendment received on December 17, 2021 in which claims 1-4, 6-9, 11-14, 16-19 were amended, and claims 21-24 were added, has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

REMARKS
The Applicant amended most of the claims to better define the invention, however, a close look at the prior art of record shows that the references do teach the limitations.  New grounds of rejection will be provided in light of the newly amended claim language.  In addition, new claims 21-24 will be addressed for completeness.  The Applicant should note that a closer look at Craig (US Patent no. 9060101) reveals that most of the newly added limitations are disclosed in the cited prior art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-4, 11-14, 16-19 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 and 20-22 of U.S. Patent Application no. 16/716,731 to Kopietz et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, 21 and 23 of the instant application and claims 1 , 11, 21 and 22 of Patent Application no. 16/716,731 are drawn to the same invention.  A close look at the instant application will show that representative independent claim of the instant application calls for, a computer-implemented method for processing motion vectors, the method comprising: transmitting a previously generated motion vector from a server to a client; receiving, at the client, the previously generated motion vector; transmitting an instruction to the client to monitor for input data; at the client, monitoring for the input data; transmitting an instruction to the client to calculate a motion estimate from the input data; at the client, calculating the motion estimate from the input data; instructing the client to apply the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vectors from the server, that indicates actual motion in encoded video in reaction to the input data; and at the client, applying the previously generated motion vector to initiate the motion in the graphic interface prior to receiving the actual motion vector, from the server, that indicates the actual motion in the encoded video in reaction to the input data.
Claim 1 of Patent Application no. 16/716,731 calls for similar limitations.  In fact, independent claim 1 of the cited Patent Application no. 16/716,731 calls  for a computer-implemented method, the method comprising: transmitting, from a server, one or more motion vectors to a client receiving, at the client, the one or more motion vectors, wherein the one or more motion vectors are stored at the client; transmitting, from the server, an instruction to the client to monitor for input data; at the client, monitoring for the input data; transmitting, from the server, an instruction to the client to calculate a motion estimate from the input data; at the client, calculating the motion estimate from the input data; transmitting, from the server, an instruction to apply the one or more stored motion vectors to initiate motion in a graphic interface based on the motion estimate before receiving one or more actual motion 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim 11 of the instant application corresponds to claim 11 of Application no. 16/716,731; 
Claims 21 of the instant application corresponds to claim 21 of Application no. 16/716,731.
Claim 23 of the instant application corresponds to claim 22 of Application no. 16/716,731.
Dependent claims 2-4, 6-9, 12-14, 16-19 and 22 are rejected by dependency to independent claims 1, 11, 21 and 23.

4.	Claims 1-4, 11-14, 16-19 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent no. 10,595,041 to Kopietz et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 and 9 of Patent no. 10,595,041 are drawn to the same invention.  A close look at the instant application will show that representative independent claim of the instant application calls for, a computer-implemented method for processing motion vectors, the 
Claim 1 of Patent no. 10,595,041 calls for similar limitations.  In fact, claim 1 of the cited Patent calls for A computer-implemented method for caching motion vectors comprising: transmitting a previously generated motion vector library from a server to a client, wherein the motion vector library is configured to be stored at the client; transmitting an instruction to the client to monitor for input data from a user; transmitting an instruction to the client to calculate a motion estimate from the input data; and transmitting an instruction to the client to update the stored motion vector library wherein the client applies the stored motion vector library to initiate motion in a graphic interface prior to receiving actual motion vector data from the server.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim 11 of the instant application corresponds to claim 11 of Application no. 16/716,731; 
Claims 21 of the instant application corresponds to claim 21 of Application no. 16/716,731.
Claim 23 of the instant application corresponds to claim 22 of Application no. 16/716,731.
Dependent claims 2-4, 6-9, 12-14, 16-19 and 22 are rejected by dependency to independent claims 1, 11, 21 and 23.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 11, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US Patent no. 9060101).

Regarding 1 and 11, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: transmitting a previously generated motion vector from a server to a client (See Craig col. 1, lines 65-67, col. 2, lines 1-5 and lines 15-22); 

As per claim 21, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: receiving, at a client, a previously generated motion vector from a server (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate from the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

As per claim 23, Craig discloses a system for processing motion vectors, the system comprising one or more processing units and memory, wherein the system implements a client configured to perform operations comprising: receiving, at the client, a previously generated motion vector from a server; at 

IN THE EVENT THAT THE APPLICANT IS NOT SATISFIED WITH THE 35 USC 102 REJECTION PROVIDED FOR THE INDEPENDENT CLAIMS, THE EXAMINER IS PROVIDING AN ALTERNATIVE REJECTION BELOW.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826).


	It is noted that although provides user commands to determine change in the video  game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for 

As per claim 21, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: receiving, at a client, a previously generated motion vector from a server (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate from the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector to initiate motion prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).
It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.



As per claim 23, Craig discloses a system for processing motion vectors, the system comprising one or more processing units and memory, wherein the system implements a client configured to perform operations comprising: receiving, at the client, a previously generated motion vector from a server; at the client, monitoring for input data (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, calculating a motion estimate from the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector to initiate motion prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).
It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.




As per claims 2-3, 9, 12-13, and 19, the combination of Craig and Kikuchi further teaches storing the previously generated motion vector in a cache (See Craig col. 3, lines 41-55, col. 4, lines 57-67 and col. 5, lines 47-60), and scaling the previously generated motion vectors (See Craig col. 6, lines 27-39 and col. 16, lines 13-33, and lines 34-47).

As per claims 4 and 14, the combination of Craig and Kikuchi further teaches transmitting a context update from the server to the client to disable application of the stored motion vector library (See Craig col. 16, lines 61-67, col. 17, lines 1-7, and col. 19, lines 53-65).

As per claims 22 and 24, most of the limitations of these claims have been noted in the above rejection of claims 21 and 23.  In addition, the combination of Craig and Kikuchi further teaches, at the client, decoding the encoded video, including compensating for the application of the previously generated motion vector in place of the actual motion vector (See Craig col. 20, lines 20-40 and lines 57-64).

10.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826) as applied to claims 1 and 11 above, and further in view of Shah (US Patent Application Publication no. 2015/0088942).

Regarding claims 6-7 and 16-17, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.
	It is noted that the combination of Craig and Kikuchi is silent about a correlation tag, wherein the correlation tag is associated with the input data from the user as specified in the claims.

	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the transmission step  of the combination of Craig and Kikuchi to incorporating the teachings of Shah wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user.  The motivation for performing such a modification in the combination of Craig and Kikuchi is to facilitate seamless, secure sharing of resources between computing devices in a local network and seamless as taught by Shah (See [0003]).

As per claims 8 and 18, the combination of Craig and Kikuchi further teaches a blending technique as claimed in Craig’s col 4, lines 46-56 and col. 12, lines 22-46).

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424